    Case 3:18-cv-12384-BRM-DEA Document 85 Filed 06/11/20 Page 1 of 1 PageID: 695

                                                                   New Jersey Office                        New York Office
                   THE LAW OFFICE OF                               1 University Plaza                       150 Broadway
AVRAME.FRISCHLLC                                                   Suite 119
                                                                   Hackensack, NJ 07601
                                                                                                            Suite 900
                                                                                                            New York, NY 1003$

                                                                   Avram E. rlsch £sq.   —   Admitted In NY and NJ. Mail to NJ address.




                                                                June 11,2020


           Hon. Douglas Arpert, U.S.M.J.
           Clarkson S. fisher Building & U.S. Courthouse
                                                                                                      RECEIVED
           402 East State Street
           Trenton, NJ 08608                                                                           JUN 172020
           dea_orders@njd.uscourts.gov                                                             Douc
                                                                                                 U.$ MAGIAS1ERPERT
           Via Electronic Mail

                   Re:    Leeder v. Feinstein et al. 3:18-cv-12384-BRM-DEA

           Dear Judge Arpert:

                   As you are aware, this firm represents Yisroel Meir Leeder, plaintiff in the above
           referenced action. I write to advise the Court of the failure of Moshe and Chaviva
           Feinstein to respond to any discovery demands served upon them. As discussed at our
           last conference, these demands were served on Mr. Feinstein by email and mail and on
           Mrs. Feinstein by first class mail. The demands were served on May 7, 2020, and the
           time for responses has thus passed.
                   As you had directed at our conference, I am requesting that the Court enter an
           order compelling responses by a date certain or suffer the consequences of their failure.


                                                                Very truly yours,




                                                                Avram E. F risch

           Cc: Moe and Chaviva feinstein (via email and First Class Mail)
           David Fryman




ç   201.289.5352             866.883.9690             frischa@avifrischlaw.com                          www.avifrischlaw.com
